       Case 1:18-cv-06626-ALC-KNF Document 57 Filed 11/26/18 Page 1 of 2


                                                           The Chrysler Building
                                                           405 Lexington Avenue, NY, NY 10174-1299
                                                           Tel: 212.554.7800 Fax: 212.554.7700
                                                           www.mosessinger.com


                                                           Michael Rosenberg
                                                           Direct Dial: 212.554.7879
                                                           Fax: 212.377.6040
                                                           E-Mail: mrosenberg@mosessinger.com



                                                           November 26, 2018

VIA ECF & E-MAIL

The Honorable Andrew L. Carter
United States District Court
Southern District of New York
40 Foley Square, Room 2104
New York, NY 10007

               Re:    Actava TV, Inc., et al. v. Joint Stock Company “Channel One Russia
                      Worldwide” et al. (18-cv-06626)

Dear Judge Carter:

        We represent Plaintiffs Actava TV, Inc. (“Actava”), Master Call Communications, Inc.,
Master Call Corporation, and Rouslan Tsoutiev (the “Actava Parties”) in this action. We write in
light of recent communications from the Defendant Channels (the “Channels”) signaling their
intention not to respond to discovery requests properly served on the Channels by the Actava
Parties on November 1, 2018, annexed as Exhibit A. Accordingly, we request an order
compelling the Channels to respond to the requests for production by December 3, 2018 and to
the interrogatories by January 4, 2019. This deadline incorporates a one-month extension for the
interrogatory responses, exceeding the 30-day timeframe prescribed by Rule 33 of the Federal
Rules of Civil Procedure, pursuant to which the responses are nominally due on December 3,
2018.

         Until now, the Channels have consistently expressed their willingness to participate in
discovery. Significantly, the Channels’ counsel themselves proposed an extension to January 4,
2019 for the interrogatory responses, clarifying in a November 12, 2018 e-mail that “the
Channels will respond to document requests by December 3 and propose to respond to
interrogatories by January 4,” given concerns raised prior about the time needed to finish
obtaining the necessary translations. That e-mail, which followed the assignment of your Honor
to this case, is annexed as Exhibit B.

        The parties previously also held a Rule 26(f) conference on October 5, 2018 concerning
the timing of discovery, during which the Channels’ counsel voiced no objection to proceeding
with discovery—despite their stated intention to file a motion challenging the Court’s
jurisdiction. Thereafter, the parties negotiated a proposed discovery plan and submitted it to the
Court on October 16, 2016 (Doc. No. 46).

                                                 1
       Case 1:18-cv-06626-ALC-KNF Document 57 Filed 11/26/18 Page 2 of 2




The Honorable Andrew L. Carter, Jr.
November 26, 2018


       Notwithstanding their unmistakable readiness and ability to conduct discovery, the
Channels have suddenly retreated from that position. Indeed, just as the Actava Parties were
considering the Channels’ November 12, 2018 request to extend the discovery deadline, the
Channels baldly and baselessly deemed this case a “strike suit” – their first use of that term – and
requested the Actava Parties’ consent to a stay of discovery pending the Channels’ yet-to-be-
filed motion to dismiss. The Channels’ November 16, 2018 letter is annexed as Exhibit C, and
the Actava Parties’ November 25, 2018 response is annexed as Exhibit D.

        “[D]iscovery should not be routinely stayed simply on the basis [of a] motion to dismiss,”
even had one been filed here. O'Sullivan v. Deutsche Bank AG, No. 17-CIV-8709, 2018 WL
1989585, at *3 (S.D.N.Y. Apr. 26, 2018). After the Channels requested a pre-motion to dismiss
conference on September 26, 2018 (Doc. No. 21), the Actava Parties revealed the baselessness of
the Channels’ arguments, noting that the Channels were attempting to delay indefinitely their
obligation to respond to the Amended Complaint (Doc. No. 30). Still, even amid the Channels’
extensive gamesmanship, they never raised the possibility of a discovery stay, as there was never
a basis for one.

        It has now been over four months since the Actava Parties filed this action. As is well-
documented, the Channels had to be compelled to accept service (Doc. No. 15), have persisted in
impeding the progress of this case (Doc. No. 48), and should not now be permitted to evade their
discovery obligations under the Federal Rules of Civil Procedure. Under the “particular
circumstances and posture of [this] case,” a discovery stay would therefore cause significant
prejudice to the Actava Parties and is wholly unwarranted. See O’Sullivan, 2018 WL 1989585 at
*3 (citing Alford v. City of New York, 2012 WL 947498, at *1 (E.D.N.Y. Mar. 20, 2012).

        Accordingly, the Actava Parties respectfully request an order by this Court compelling
the Channels to respond to the Actava Parties’ requests for production by December 3, 2018 and
to the interrogatories by January 4, 2019, the deadlines previously requested by the Channels.



                                                           Respectfully submitted,

                                                            _/s/ Michael Rosenberg__________

                                                            Michael Rosenberg


cc: Counsel of Record (via ECF)




                                                 2
